DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… receiving, by a first wireless station from a second wireless station, a first frame including a first spatial reuse field and a second spatial reuse field; analyzing, by the first wireless station, the first spatial reuse field of the first frame; generating, by the first wireless station, a second frame, wherein the second frame is a data frame and includes a spatial reuse field that is generated based on the analysis of the first spatial reuse field of the first frame; and transmitting, by the first wireless station, the second frame, wherein the first frame and the second frame are within a same transmission opportunity (TXOP) and the first frame is transmitted prior to the second frame during the TXOP, wherein the second spatial reuse field of the first frame contains information regarding spatial reuse different from that of the first spatial reuse field of the first frame.… in combination with other limitations recited as specified in claims 1, 4.

 	The first closest prior art Wang et al (USPN 2017/0070962) discloses a system and method for implementing spatial reuse field in trigger frame. However, Wang fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Chu et al (USPN 2017/0118725) discloses a system and method of utilizing spatial reuse field by STAs.  However, Chu fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Luo et al (USPN 2018/0146469) discloses a system and method implementing UL OFDMA multiuser frame. However, Luofails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469